DETAILED ACTION
Claims 1-6 and 10-22 are presented for examination.
Claims 7-9 have been cancelled.
Claims 21 and 22 are newly presented.
Claims 1, 3, 6, 10-14, 16, 17, and 19 have been amended.
This office action is in response to the amendment submitted on 15-MAR-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments - 35 USC § 112
Applicant’s arguments with respect to 35 U.S.C. 112 have been fully considered and are persuasive.  The previous rejection of 35 U.S.C. 112 has been withdrawn. However, the amendment has introduced a new rejection under 35 U.S.C. 112.

Response to Arguments - 35 USC § 103
On pgs. 8-12 of Applicant’s Arguments/Remarks (hereinafter ‘Remarks’), Applicant argues the claims are distinguishable over the prior art.
On pg. 8 of the Remarks, Applicant cites two paragraphs of the specification, ¶[0034] and ¶[0057]. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the features of ¶[0034] and ¶[0057]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For purposes of examination, Examiner uses the definition provided by Merriam-Webster dictionary “a small piece of software that supplements a larger program (such as a browser)”.
Continuing to pg. 9 of the Remarks, Applicant provides an overview of the FUN plugin of Bas. The conclusion statement made by the Applicant on line 20 of pg. 9 “the user defined plugin and the optimization plugin are not the same and Bas fails”. Examiner respectfully disagrees. Although the Bas plugin may have many additional features over the claimed invention, the plugin of Bas meets the definition of the plugin as provided in the Merriam-Webster dictionary.
Continuing on pg. 9 and onto pg. 10 of the Remarks, Applicant argues Braaksma fails to remedy of the plugin of Bas. Amended claim 1 recites “selected property according to a selected gradient-based optimization algorithm”. The newly amended portion most resembles elements found in now cancelled claims 8 and 9. On pg. 16-17 of the Non-Final, ¶[0080] of Braaksma is cited as teaching to determine the gas and oil pressure gradients and to determined the fluid contact elevation based on the analysis of the pressure gradients. Applicant further argues Braaksma teaches the relationship of pressure with respect to gravity and does not correspond to the model. Examiner is unsure which limitation or claim is being argued. Claim 1 and 16 have different scopes and it is not clear which limitation is argued. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
On pg. 12 of the Remarks, Applicant acknowledges of the combination with the reference Pirovolou, however, no further arguments are presented regarding Pirovolou in the context of the citations for dependent claims 15 and 20. Pirovolou is not relied upon in the rejection of claim 1 or 16.
Applicant's arguments have been fully considered but they are not persuasive. Rejections under 35 U.S.C. 103 are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 21 and 22 reference a “library” for “gradient-based optimization algorithms”. ¶[0039] of the specification recites “As the optimization algorithm is deployed separately to the simulator, an optimization algorithm or library may be incorporated, which has greater restrictions on its use or redistribution than the simulator, without compromising the integrity of the simulator”, however it is unclear if the library contains the optimization algorithm, and is silent to the “gradient-based optimization algorithm”. ¶[0040] recites “The optimizer library 230 may determine the parameter updates for the next run of the simulator 210 based on the values of interest and gradients from the previous simulations using a gradient-based optimization algorithm, as described below”, however no optimizer library is found in the claim.
Further regarding Claim 22, the claim recites “selecting a different gradient-based optimization”, however, ¶[0057] recites “Thus, there is no way at present for a user or client to consider varying optimization algorithms within ECLIPSE.TM..” (emphasis by Examiner). The claim appears to be in contradiction to the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 21 and 22, the phrase " Gradient-based optimization algorithms " renders the claim(s) indefinite because it is unclear which “algorithms” constituted “gradient-based optimization”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-14, 16-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over
Bas et al., U.S. Patent Application Publication 2014/0278115 A1 (hereinafter ‘Bas’) in view of
Braaksma et al., U.S. Patent Application Publication 2013/0338984 A1 (hereinafter ‘Braaksma’).

Regarding Claim 1: A method, comprising: 
Bas teaches receiving seismic data related to a subterranean formation; ([0040]-[0041] Bas teaches collecting seismic waves by sensors to survey subsurface volumes, i.e. subterranean formation where the signals are processed for the features, i.e. receive seismic data “…In the depicted example, a seismic generator 28 of some form ( such as one or more controlled detonations, an air gun or cannon, or another suitable source of seismic waves) is part of the seismic surveying system 10. The seismic generator 28 can typically be moved to different positions on the surface of the volume 20 and can be used to generate seismic waves 30 at different positions on the surface 32 that penetrate the subsurface volume 20 under investigation. The various boundaries or transitions within the subsurface 20 (either associated with the various layers or strata 22 or with more complex geobodies) cause the reflection 40 of some number of the seismic waves 30. One or more receivers 44 at the surface 32 may be used to detect the waves 40 reflected by the internal structures of the subsurface volume 20 and to generate responsive signals (i.e., electrical or sonic signals)… These signals, when carefully processed, represent the internal boundaries and features of the subsurface volume…”)
Bas teaches receiving a selection of a property of the subterranean formation ([0118] Bas teaches a set of selected seismic attributes, i.e. property of subterranean formation “…a set of rules 84 are selected (block 302) and parsed (block 304). The parsed rules are then utilized to process and score (block 310) a set of selected seismic attributes (block 306)…”)
Bas teaches that is permitted to vary during a simulation of a model of the subterranean formation; ([0120] Bas teaches optimizing the parameters, i.e. selection of property where the property is recomputed, i.e. vary until a satisfactory result is obtained “…Based on the visualization and review, the parameters may be updated or optimized and the scores recomputed until such time as an optimized or satisfactory result is obtained, at which point the scores may be output (block 308)…”)
Bas teaches loading an optimization plugin into a computing system to augment a reservoir simulator that is executable using the computing system; ([0066] Bas teaches a plugin for running models based on attributes and objects, i.e. selected properties “…In this example file, there are 3 input attribute volumes (A1, A2, andA3) and the expert's model has 3 objects (01, 02, and 03). The expert defines 4 simple and 2 comparative rules. The user also defines an associated plugin (FUN) for each rule that consists of a logical function that checks if a rule is satisfied (logicalFUN) and an algebraic function that evaluates the confidence cost of the rule ( algebraicFUN). Each rule might have customized plugin functions…”)
Bas teaches using the reservoir simulator, wherein the optimization plugin instructs the reservoir simulator ([0070] Bas teaches the plugin for performing the function when determining the quantitative measures as cost, i.e. optimization “…Model Parameters-These parameters are related to the structure of the template model graph 110 and associated function plugins that convert the simple and comparative rules into quantitative measures as cost values ( edge weights in the graph)…”)
Bas teaches instructs the reservoir simulator to optimize the value of interest with respect to the selected property by varying the selected property ([0120] Bas teaches optimizing the parameters, i.e. selected properties where the property is recomputed, i.e. vary until a satisfactory result is obtained, i.e. value of interest “…Based on the visualization and review, the parameters may be updated or optimized and the scores recomputed until such time as an optimized or satisfactory result is obtained, at which point the scores may be output (block 308)…”)
Bas teaches generating an updated model based at least partially upon an optimized result of simulating the property in the model. ([0120] Bas teaches optimizing the parameters until a satisfactory result is obtained, i.e. updated model “…Based on the visualization and review, the parameters may be updated or optimized and the scores recomputed until such time as an optimized or satisfactory result is obtained, at which point the scores may be output (block 308)…”)

Bas does not appear to explicitly disclose
simulating fluid flow in the model of the subterranean formation based at least partially on the seismic data, and the selected property, 
to calculate a gradient of a value of interest with respect to the selected property and 
according to a selected gradient-based optimization algorithm executed by the optimization plugin; and 

However, Braaksma teaches simulating fluid flow in the model of the subterranean formation based at least partially on the seismic data, and the selected property ([0065] Braaksma teaches determining the fluid flow based on the 3D geological objects, i.e. property “…An aspect of the disclosed techniques may also utilize geometrical processes, such as surface intersection and flow path constructions based on the 3D geological objects for the purposes of visualization and analysis of the dynamic fluid flows in a 3D earth environment. If regular and/or unstructured reservoir grids are used, cell-based algorithms such as geo-body detection can also be used. Three-dimensional geological objects such as compartments, spill/break-over locations, and flow paths may correspond to vertices, edges and combinations of those in the graph G(V,E)…”
[0102] Braaksma teaches the input data can be seismic “…Input data to the computer system 1200 may include geologic and geophysical data volumes/models such as seismic volumes, geological models and reservoir models. Input data may additionally include engineering data, such as drilled well paths and/or planned well paths…”)
Braaksma teaches to calculate a gradient of a value of interest with respect to the selected property and  ([0080] Braaksma teaches determining the gradient of the well data determining the dependent on the fluid contact, i.e. value of interest “…Compartments A 402 and B 404 are identified and their geometries are represented as regions bounded by the top seal surface and the GOC planes. Fluid contact elevations, shown by dashed lines 412, may be determined from well data or from the analysis of gas and oil pressure gradients as shown on the right-hand side of the FIG. 4…”)
Braaksma teaches according to a selected gradient-based optimization algorithm executed by the optimization plugin; and ([0090] Braaksma teaches a method for an algorithm to determine the connected pathway, i.e. gradient, and visual the connectivity, i.e. optimization “…An embodiment may utilize a graph abstraction and corresponding analytical algorithms to identify areas of interest like weakly and strongly connected pathways. At the same time, the methods described herein may be used to visually query the geometric components of the 3D earth model to further investigate the relationship of the underlying connectivity model. FIG. 9 is a graphical representation 902 of a reservoir connectivity model…”)
Bas and Braaksma are analogous art because they are from the same field of endeavor, reservoir modeling and optimization.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the generating an updated model based at least partially upon a result of simulating the property in the model as disclosed by Bas by simulating fluid flow in the model of the subterranean formation based at least partially on the seismic data, and the selected property and to calculate a gradient of a value of interest with respect to the selected property and according to a selected gradient-based optimization algorithm executed by the optimization plugin as disclosed by Braaksma.
One of ordinary skill in the art would have been motivated to make this modification in order to determine the optimal well location by assessment of the expliration and connectivity of the hydrocarbons as discussed in ¶[0005] of Braaksma “…Moreover, connectivity analysis may affect decisions made in all phases of hydrocarbon resource development of an asset's life cycle, such as exploration and production. Connectivity assessments can affect decisions such as determining optimal well locations in addition to the management reservoir decisions…”

Regarding Claim 2: Bas and Braaksma teach The method of claim 1, 
Bas teaches wherein other properties of the subterranean formation that are not selected remain fixed while simulating the fluid flow in the model. ([0084] Bas teaches geocontextual constraints can be imposed, i.e. fixed properties “…Additionally, the model of Equations 3 through 5 can also be used in the case where objects depend on the model output at other locations. In that case the model can also allow for geocontextual constraints to be directly imposed during the evaluation of configurations. The addition of this dependency may be useful, for example, in accounting for materiality (i.e., size of the prospect) or different scales in the evaluation of configurations. The geocontextual constraints on output objects may also be useful in increasing the robustness of the ranking process to noise in the input attributes…”)

Regarding Claim 3: Bas and Braaksma teach The method of claim 2, wherein receiving the selection of the property comprises 
Bas teaches receiving the selection of the property based at least partially upon a lower confidence that the selected property is accurate in comparison to a higher confidence that the other properties that are not selected are accurate. ([0104] Bas teaches selecting cluster that have minimum potential, i.e. lower confidence and the results are overlaid the seismic data analyzed by experts, i.e.. higher confidence properties not selected “…In addition, postprocessing, as depicted in FIG. 3 may incorporate user interaction and online learning. For example, in one study, a dual annotation approach was employed to rank clustered configurations. Estimated clusters were represented by the configuration that had the minimum potential (Equation 8) in that cluster. These representative results were overlaid (see FIG. 10) on raw seismic data, DHis, and scoremap volumes for qualitative validation and analyzed by an expert as possible hydrocarbon lead candidates. For each candidate, expert annotations were captured in a log file. In one implementation, the inference engine's and expet's input may jointly be used as a feedback to the system for parameter optimization and to update model parameters (FIG. 3, block 92)…”)

Regarding Claim 4: Bas and Braaksma teach The method of claim 2, wherein receiving the selection of the property comprises 
Bas teaches receiving the selection of the property based at least partially upon the selected property being capable of being physically varied at a wellsite by a user. ([0103] Bas teaches the ranking criteria based spatial extent, i.e. selection of property, on the deployment of the system in a production environment, i.e. varied at a wellsite by a user “…Other ranking criteria, such as the spatial extent of the configurations, may also be supported by the system. Supporting multiple ranking criteria may be useful in the deployment of system in a production environment. It allows for situations where different criteria may be desired for different reservoirs or different business problems. For example, potential interesting regions that deserve further expert investigation should be ranked high. The validation of the ranking are discussed below in the results section…”)

Regarding Claim 5: Bas and Braaksma teach The method of claim 1, wherein the selected property comprises 
Bas teaches a rock property of the subterranean formation or a fluid property of the subterranean formation. ([0034] Bas teaches the attribute can correspond to rock properties “…Ideally the underlying seismic data are processed for "true amplitude" to improve the confidence that the DHI attributes correspond to underlying rock properties rather than to acquisition and processing artifacts in the seismic data (namely the way the seismic data have been collected and manipulated prior to the analysis)…”)

Regarding Claim 6: Bas and Braaksma teach The method of claim 1, wherein 
Bas teaches the optimization plugin by causes the reservoir simulator to run a plurality … of simulations wherein each simulation comprises a different selected property. ([0066] Bas teaches a plugin for running models based on attributes and objects, i.e. selected properties “…In this example file, there are 3 input attribute volumes (A1, A2, andA3) and the expert's model has 3 objects (01, 02, and 03). The expert defines 4 simple and 2 comparative rules. The user also defines an associated plugin (FUN) for each rule that consists of a logical function that checks if a rule is satisfied (logicalFUN) and an algebraic function that evaluates the confidence cost of the rule ( algebraicFUN). Each rule might have customized plugin functions…”
Further, [0108] Bas teaches running multiple models based on different conditions and structures, i.e. different selected properties  “…For example: User A can test a specific model (e.g., Model 1), while User runs Models 2 and 3 on the same seismic data set 82. In one implementation, the resulting inference results of all three models 84 may be shown in one ranked list. Each user can then review what conditions or structures the respective models 84 detected…”)
Braaksma teaches of the fluid flow in the model, ([0065] Braaksma teaches determining the fluid flow based on the 3D geological model “…An aspect of the disclosed techniques may also utilize geometrical processes, such as surface intersection and flow path constructions based on the 3D geological objects for the purposes of visualization and analysis of the dynamic fluid flows in a 3D earth environment. If regular and/or unstructured reservoir grids are used, cell-based algorithms such as geo-body detection can also be used. Three-dimensional geological objects such as compartments, spill/break-over locations, and flow paths may correspond to vertices, edges and combinations of those in the graph G(V,E)…”

Regarding Claim 10: Bas and Braaksma teach The method of claim 1, further comprising: 
Bas teaches comparing an intermediate result of the simulation of the model to results from prior simulations of the model, wherein the prior simulations comprise different seismic data, different selected properties, or both; and ([0102] Bas teaches ranking, i.e. comparing the result between varying configuration of the algorithm, such as adjusting the attribute location, i.e. intermediate result when aligning the dipping direction, i.e. seismic properties “…Further, postprocessing may include a ranking operation 88, as noted above. In one implementation, and in the example depicted by FIGS. 11 and 12, a default setting may be that results are ranked based on the inference engine's scores (e.g., Equation 8). Note that, the problem posed in Equation 8, is a minimization problem, hence, by varying A, the shape and characteristic of the configurations found by the algorithm may be controlled. For example, setting a high value for Ao biases the ranking to return configurations having higher attribute response at object locations, or by increasing A2, configurations may be retrieved that are better aligned with the dipping direction…”)

Regarding Claim 11: Bas and Braaksma teach The method of claim 1, further comprising 
Bas teaches determining that the optimized result of the simulation is optimal upon convergence to a predetermined value of the value of interest within a predetermined amount. ([0038] Bas teaches performing multiple simulations until a candidate is found, i.e. converged, on a set of rules, i.e. predetermined amount “…Novel geocontextual modeling algorithms ( such as graphical modeling approaches) are also shown that allow analysis of multiple attributes simultaneously (such as using parallel computing and/or joint statistic approaches) and automatically to find candidate regions that are most likely to satisfy the set of rules. These candidates are then sorted based on how well they represent the geocontextual information…”)

Regarding Claim 12: Bas and Braaksma teach The method of claim 1, further comprising,
Bas teaches via the optimization plugin, selecting a different property to be used in a subsequent simulation of the model when a result of the simulation has changed by more than a predetermined amount. ([0061] Bas teaches the rank is used to determine if the individual attributes, i.e. selected properties are adequate, i.e. more than the predetermined amount “…The net result, in such an embodiment, is a ranked list of potential leads that can be sorted in multiple ways and the corresponding results visualized in the 3D space. Reviewers can then use this list to compare it with their expert opinion or historical results, select one or more of the prospects for further more detailed DHI analysis, or recognize the contribution of individual attributes and verify whether the underlying seismic processing or calculations are adequate…”)

Regarding Claim 13: Bas and Braaksma teach The method of claim 12, 
Bas teaches wherein the different property is selected to cause a maximum change in the value of interest ([0066] Bas teaches when the definition of a single threshold, i.e. maximum change the rules might change, i.e. different selected property “…For example, the definition of HIGH can be the same, i.e. with regard to a single threshold, for all simple rules or might change from one rule to another. This provides the expert with further control over the decision mechanism…”)
Braaksma teaches as indicated by a gradient of the value of interest with respect to the different property. ([0096] Braaksma teaches the gradients of the oil and water, i.e. value of interest with respect to the fluid contact elevations, i.e. different property “…Compartments C 502 and D 504 are identified and their geometries are represented as regions bounded by the base seal surface and the OWC planes. Fluid contact elevations, shown by dashed lines 514, may be determined from well data or the analysis of oil and water pressure gradients as shown on the right-hand side of the FIG. 5…”)

Regarding Claim 14: Bas and Braaksma teach The method of claim 1, further comprising 
Braaksma teaches applying the optimized result to a practical application. ([0051] of the specification defines practical application as “In one embodiment, the practical application may include generating/building an improved model of the subterranean formation based at least partially upon the results. In another embodiment, the practical application may include deciding where to drill a well, steering (e.g., vary a trajectory) of a downhole tool that is drilling the well, varying a weight-on-bit of the downhole tool during drilling, varying one or more properties of a fluid being pumped into and/or flowing out of the well, or the like based at least partially upon results and/or the improved model.”
[0063] Braaksma teaches a practical application because the model quality improved regarding the exact location of compartments and fluid contact elevations, i.e. improved model of the subterranean formation “…The use of graph-theoretic methods together with geometrical processing in a 3D earth environment may facilitate the analysis of multi-phase or time-variant connection networks and complex reservoir connectivity models. Further, it may also improve RCA/DCA model construction and quality by the incorporation of uncertainty regarding the exact location of compartments and fluid contact elevations…”)

Regarding Claim 16: A computing system, comprising: 
Bas teaches a processor; a memory; and instructions stored in the memory and executable by the processor to instruct the computing system to: ([0041] Bas “…In addition, the computer 50 may include a volatile memory component 54 suitable for storing data and signals as well as processor-executable routines or algorithms prior to handling by the processor 56. The processor 56 may, in tum, generate new data (such as a volumetric representation of the subsurface volume 20 and/ or a set of features of interest for further analysis) upon executing the stored algorithms in accordance with the present approaches. The seismically processed data generated by the processor 56 may be stored in the memory 54 or the storage device 52 or may be displayed for review, such as on an attached display 60…”)
Bas teaches execute a reservoir simulator to: receive seismic data related to a subterranean formation; ([0040]-[0041] Bas teaches collecting seismic waves by sensors to survey subsurface volumes, i.e. subterranean formation where the signals are processed for the features, i.e. receive seismic data “…In the depicted example, a seismic generator 28 of some form ( such as one or more controlled detonations, an air gun or cannon, or another suitable source of seismic waves) is part of the seismic surveying system 10. The seismic generator 28 can typically be moved to different positions on the surface of the volume 20 and can be used to generate seismic waves 30 at different positions on the surface 32 that penetrate the subsurface volume 20 under investigation. The various boundaries or transitions within the subsurface 20 (either associated with the various layers or strata 22 or with more complex geobodies) cause the reflection 40 of some number of the seismic waves 30. One or more receivers 44 at the surface 32 may be used to detect the waves 40 reflected by the internal structures of the subsurface volume 20 and to generate responsive signals (i.e., electrical or sonic signals)… These signals, when carefully processed, represent the internal boundaries and features of the subsurface volume…”)
Bas teaches receive a selection of a property of the subterranean formation; and ([0118] Bas teaches a set of selected seismic attributes, i.e. property of subterranean formation “…a set of rules 84 are selected (block 302) and parsed (block 304). The parsed rules are then utilized to process and score (block 310) a set of selected seismic attributes (block 306)…”)
Bas teaches run a simulation of a model of the subterranean formation based at least partially upon the seismic data and the selected property, wherein the selected property is permitted to vary during the simulation, ([0120] Bas teaches optimizing the parameters, i.e. selected properties where the property is recomputed, i.e. vary until a satisfactory result is obtained “…Based on the visualization and review, the parameters may be updated or optimized and the scores recomputed until such time as an optimized or satisfactory result is obtained, at which point the scores may be output (block 308)…”)
Bas teaches wherein the selected property is related to rock, fluid, or both in the subterranean formation, ([0034] Bas teaches the attribute can correspond to rock properties “…Ideally the underlying seismic data are processed for "true amplitude" to improve the confidence that the DHI attributes correspond to underlying rock properties rather than to acquisition and processing artifacts in the seismic data (namely the way the seismic data have been collected and manipulated prior to the analysis)…”)
Bas teaches wherein other properties of the subterranean formation that are not selected remain fixed during the simulation, and ([0084] Bas teaches geocontextual constraints can be imposed, i.e. fixed properties “…Additionally, the model of Equations 3 through 5 can also be used in the case where objects depend on the model output at other locations. In that case the model can also allow for geocontextual constraints to be directly imposed during the evaluation of configurations. The addition of this dependency may be useful, for example, in accounting for materiality (i.e., size of the prospect) or different scales in the evaluation of configurations. The geocontextual constraints on output objects may also be useful in increasing the robustness of the ranking process to noise in the input attributes…”)
Bas teaches wherein a user has a higher confidence that the other properties that are not selected are accurate in comparison to the selected property; and ([0097] Bas teaches a user defined weight for selecting for selecting the importance, i.e. higher confidence, of the parameter, i.e. select property “…Here, each term was weighted with λ a user specific parameter that defines the scale and the importance of the contributing terms)…”)
Bas teaches execute an optimization plugin to: cause the reservoir simulator to run a subsequent simulation of the model using a different selected property; and ([0066] Bas teaches a plugin for running models based on attributes and objects, i.e. selected properties “…In this example file, there are 3 input attribute volumes (A1, A2, andA3) and the expert's model has 3 objects (01, 02, and 03). The expert defines 4 simple and 2 comparative rules. The user also defines an associated plugin (FUN) for each rule that consists of a logical function that checks if a rule is satisfied (logicalFUN) and an algebraic function that evaluates the confidence cost of the rule ( algebraicFUN). Each rule might have customized plugin functions…”
Further, [0108] Bas teaches running multiple models, i.e. subsequent models based on different conditions and structures “…For example: User A can test a specific model (e.g., Model 1), while User runs Models 2 and 3 on the same seismic data set 82. In one implementation, the resulting inference results of all three models 84 may be shown in one ranked list. Each user can then review what conditions or structures the respective models 84 detected…”
Further, [0033] Bas teaches reservoir simulation “…For example, other geophysical and/or geological data may be processed or analyzed as discussed herein, including, but not limited to: horizons, faults, geobodies, well trajectories, surface seeps, gravity and magnetic data, electromagnetic data, reservoir simulations, production data, and so forth…”)

Bas does not appear to explicitly disclose
cause the reservoir simulator to produce calculations of gradients of a value of interest for the simulation and the subsequent simulation.

However, Braaksma teaches cause the reservoir simulator to produce calculations of gradients of a value of interest for the simulation and the subsequent simulation. ([0080] Braaksma teaches determining the gradient of the well data determining the dependent on the fluid contact, i.e. value of interest “…Compartments A 402 and B 404 are identified and their geometries are represented as regions bounded by the top seal surface and the GOC planes. Fluid contact elevations, shown by dashed lines 412, may be determined from well data or from the analysis of gas and oil pressure gradients as shown on the right-hand side of the FIG. 4…”
Further, [0096] Braaksma teaches repeating until satisfactory result is obtains, i.e. subsequent simulation “…In any event, same process of evaluating reservoir connectivity in GGCM can be repeated until a satisfactory result is achieved…”)
Bas and Braaksma are analogous art because they are from the same field of endeavor, reservoir modeling and optimization.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the run a simulation of a model of the subterranean formation based at least partially upon the seismic data and the selected property, wherein the selected property is permitted to vary during the simulationas disclosed by Bas by cause the reservoir simulator to produce calculations of gradients of a value of interest for the simulation and the subsequent simulation as disclosed by Braaksma.
One of ordinary skill in the art would have been motivated to make this modification in order to determine the optimal well location by assessment of the expliration and connectivity of the hydrocarbons as discussed in ¶[0005] of Braaksma “…Moreover, connectivity analysis may affect decisions made in all phases of hydrocarbon resource development of an asset's life cycle, such as exploration and production. Connectivity assessments can affect decisions such as determining optimal well locations in addition to the management reservoir decisions…”

Regarding Claim 17: Bas and Braaksma teach The computing system of claim 16, wherein the computing system comprises instructions stored in the memory and executable by the processor to instruct the computing system: 
Bas teaches compare a result of the simulation to results from prior simulations; and ([0060] Bas teaches ranking, i.e. comparing the confirmations for the simulations “…In the depicted example, uncertainty in the interpretation of an event (i.e., a "configuration") inferred by the inference engine 96 may be used as a measure to rank (block 88) possible scenarios. In certain embodiments, some or all of the ranked configurations are displayed (block 90) to a reviewer ( e.g., an expert) for validation. Feedback from such reviewers may be stored to build a dictionary or other reference dataset which may be used to update (block 92) the initial model and inference engine parameters. For example, in one such example the system 80 tunes itself by optimizing its internal parameters (Parameter Update 92) such that the system 80 generates the ranking that best adheres to the expert feedback…”)
Bas teaches cause the reservoir simulator to run the subsequent simulation using the different selected property when the result of the simulation has changed by more a predetermined amount with respect to one or more of the results from the prior simulations. ([0061] Bas teaches the rank is used to determine if the individual attribues, i.e. selected properties are adequate, i.e. more than the predetermined amount “…The net result, in such an embodiment, is a ranked list of potential leads that can be sorted in multiple ways and the corresponding results visualized in the 3D space. Reviewers can then use this list to compare it with their expert opinion or historical results, select one or more of the prospects for further more detailed DHI analysis, or recognize the contribution of individual attributes and verify whether the underlying seismic processing or calculations are adequate…”)

Regarding Claim 18: Bas and Braaksma teach The computing system of claim 17, 
Bas teaches wherein the different selected property causes a maximum change in the value of interest ([0066] Bas teaches when the definition of a single threshold, i.e. maximum change the rules might change, i.e. different selected property “…For example, the definition of HIGH can be the same, i.e. with regard to a single threshold, for all simple rules or might change from one rule to another. This provides the expert with further control over the decision mechanism…”)
Braaksma teaches as indicated by the gradients of the value of interest. ([0096] Braaksma teaches the gradients of the oil and water, i.e. value of interest “…Compartments C 502 and D 504 are identified and their geometries are represented as regions bounded by the base seal surface and the OWC planes. Fluid contact elevations, shown by dashed lines 514, may be determined from well data or the analysis of oil and water pressure gradients as shown on the right-hand side of the FIG. 5…”)

Regarding Claim 19: Bas and Braaksma teach The computing system of claim 17, wherein the computing system comprises instructions stored in the memory and executable by the processor to instruct the computing system to
Braaksma teaches apply a result of the subsequent simulation to a practical application ([0051] of the specification defines practical application as “In one embodiment, the practical application may include generating/building an improved model of the subterranean formation based at least partially upon the results. In another embodiment, the practical application may include deciding where to drill a well, steering (e.g., vary a trajectory) of a downhole tool that is drilling the well, varying a weight-on-bit of the downhole tool during drilling, varying one or more properties of a fluid being pumped into and/or flowing out of the well, or the like based at least partially upon results and/or the improved model.”
[0063] Braaksma teaches a practical application because the model quality improved regarding the exact location of compartments and fluid contact elevations, i.e. improved model of the subterranean formation “…The use of graph-theoretic methods together with geometrical processing in a 3D earth environment may facilitate the analysis of multi-phase or time-variant connection networks and complex reservoir connectivity models. Further, it may also improve RCA/DCA model construction and quality by the incorporation of uncertainty regarding the exact location of compartments and fluid contact elevations…”)
Braaksma teaches when the result of the subsequent simulation has changed by less than the predetermined amount. ([0096] Braaksma teaches continuing subsequent simulation until the model is within known history matching, i.e. changed less than the predetermined amount “…In any event, same process of evaluating reservoir connectivity in GGCM can be repeated until a satisfactory result is achieved. A satisfactory result may be a result that matches well with a cell-based flow simulation result, also known as history matching…”)

Regarding Claim 21: Bas and Braaksma teach The method of claim 1, 
Braaksma teaches wherein the gradient-based optimization algorithm is selected from a library of gradient-based optimization algorithms. ([0085] Braaksma teaches a set of tools and algorithms to be used, i.e. library of optimization algorithms “…An exemplary aspect of the disclosed techniques may use the graph representation to abstract the reservoir connectivity in a GGCM such that a set of graph related analysis tools and algorithms can be utilized…”)

Regarding Claim 22: Bas and Braaksma teach The method of claim 21, comprising, 
Bas teaches after optimizing the value of interest with respect to the selected property, automatically selecting a different gradient-based optimization algorithm from the library. ([0060] Bas teaches using multiple parameters, i.e. select property and determining the modeling technique, such as geocontextual information, constrain segmentation, or event detection using Hidden Markov, i.e. selecting from algorithm from the library  “…In certain implementations, the system 80 is designed to support multiple users or multiple hypotheses by enabling multiple models and parameters 84 as input. In one embodiment, the inference system 80 exploits geocontextual modeling based on the relationships among DHI attributes using graphical modeling techniques. For example, such graphical modeling techniques may be used where geocontextual information is incorporated in the analysis, such as to constrain segmentation results, to perform object recognition where a geometric relationship among parts of an object are utilized for the recognition, or to perform event detection where temporal dependencies are modeled by a particular type of graphical models, such as Hidden Markov Models…”)

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over
Bas et al., U.S. Patent Application Publication 2014/0278115 A1 (hereinafter ‘Bas’) in view of
Braaksma et al., U.S. Patent Application Publication 2013/0338984 A1 (hereinafter ‘Braaksma’) further in view of
Pirovolou, United States Patent 7,957,946 B2.

Regarding Claim 15: Bas and Braaksma teach The method of claim 1, further comprising selecting 

Bas and Braaksma do not appear to explicitly disclose
where to drill a well in the subterranean formation, steering a downhole tool that drills the well, or both, based at least partially upon the updated model.

However, Pirovolou teaches where to drill a well in the subterranean formation, steering a downhole tool that drills the well, or both, based at least partially upon the updated model. (Col 11 lines 56-67 Pirovolou teaches a well plan, i.e. where to drill a well, and steering the trajectory of the path of the drilling tool “…The well plan 106 can than be compared, for example by controller 108, to the estimated position and orientation formed from the calibrated steering behavior model. The controller 108 can determine corrective action 110 to correct any undesired deviation from the well plan 106. The controller 108 can form a corrective action 110 in the form of a targeted location or in terms of desired build rate and turn rate to correct the undesired deviation, but is not so limited. More specifically, the controller 108 can compare the actual trajectory to the desired one (e.g., well plan 106)…”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the run a simulation of a model of the subterranean formation based at least partially upon the seismic data and the selected property, wherein the selected property is permitted to vary during the simulation as disclosed by Bas and Braaksma by where to drill a well in the subterranean formation, steering a downhole tool that drills the well, or both, based at least partially upon the updated model as disclosed by Pirovolou.
One of ordinary skill in the art would have been motivated to make this modification in order to determine the optimal well location by assessment of the expliration and connectivity of the hydrocarbons as discussed in ¶[0005] of Braaksma “…Moreover, connectivity analysis may affect decisions made in all phases of hydrocarbon resource development of an asset's life cycle, such as exploration and production. Connectivity assessments can affect decisions such as determining optimal well locations in addition to the management reservoir decisions…”

Regarding Claim 20: Bas and Braaksma teach The computing system of claim 19, wherein the practical application comprises 

Bas and Braaksma do not appear to explicitly disclose
selecting where to drill a well in the subterranean formation, steering a downhole tool that drills the well, or both.

However, Pirovolou teaches where to drill a well in the subterranean formation, steering a downhole tool that drills the well, or both, based at least partially upon the updated model. (Col 11 lines 56-67 Pirovolou teaches a well plan, i.e. where to drill a well, and steering the trajectory of the path of the drilling tool “…The well plan 106 can than be compared, for example by controller 108, to the estimated position and orientation formed from the calibrated steering behavior model. The controller 108 can determine corrective action 110 to correct any undesired deviation from the well plan 106. The controller 108 can form a corrective action 110 in the form of a targeted location or in terms of desired build rate and turn rate to correct the undesired deviation, but is not so limited. More specifically, the controller 108 can compare the actual trajectory to the desired one (e.g., well plan 106)…”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the run a simulation of a model of the subterranean formation based at least partially upon the seismic data and the selected property, wherein the selected property is permitted to vary during the simulation as disclosed by Bas and Braaksma by where to drill a well in the subterranean formation, steering a downhole tool that drills the well, or both, based at least partially upon the updated model as disclosed by Pirovolou.
One of ordinary skill in the art would have been motivated to make this modification in order to determine the optimal well location by assessment of the expliration and connectivity of the hydrocarbons as discussed in ¶[0005] of Braaksma “…Moreover, connectivity analysis may affect decisions made in all phases of hydrocarbon resource development of an asset's life cycle, such as exploration and production. Connectivity assessments can affect decisions such as determining optimal well locations in addition to the management reservoir decisions…”

Conclusion
Claims 1-6 and 10-22 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN E JOHANSEN/Examiner, Art Unit 2146